IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


KEITH A. SMITH PRO SE,                        : No. 39 EM 2020
                                              :
                    Petitioner                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
PA. DEPARTMENT OF CORRECTIONS,                :
DR. RICHARD MARSH,                            :
SUPERINTENDANT [SIC],                         :
                                              :
                    Respondent                :


                                      ORDER



PER CURIAM

      AND NOW, this 22nd day of June, 2020, the Application for Leave to File Original

Process is GRANTED, and the “Writ of Habeas Corpus” and the “Rule to Cause” are

DENIED.